I concur in the judgment of affirmance but not in the rulings made in divisions 2 and 8. When the court refused to grant the motions for mistrial, as complained *Page 512 
of in grounds 5, 11 and 12, I think that counsel could properly ask for lesser relief, that is, that the court rebuke the witness for injecting improper testimony into the case, and rebuke counsel for improper argument. I do not think that the motions to rebuke the witness and the counsel were waivers of the motions for mistrial. See Patton v. State, 117 Ga. 230 (10) (43 S.E. 533), Rawlins v. State, 124 Ga. 31 (17) (52 S.E. 1), and Southern Ry. Co. v. Brown, 126 Ga. 1 (4), 6 (54 S.E. 911). The motions for mistrials were the most drastic remedies the court could have applied, and when these were refused I think that counsel could ask for the lesser remedies of a rebuke to the witness and to counsel without waiving the motions for mistrial which had been refused. But, I think that the motions dealt with in these grounds were properly overruled and concur in the judgment for this reason.